Citation Nr: 1424069	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-23 955A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Indianapolis, Indiana, currently has jurisdiction.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2014.

The issues of service connection for a right ankle disability, a bilateral leg disability, a bilateral hip disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.

FINDING OF FACT

In January 2014, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement o service connection for a psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

At the January 2014 Board hearing, the Veteran informed the Board that he wanted to withdraw his appeal on the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue and the Board accordingly does not have jurisdiction to review the appeal with respect to this issue.


ORDER

The appeal on the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is dismissed.


REMAND

The Board finds it necessary to remand the case for additional development and consideration.

The Veteran asserts that he experienced pain in his right ankle, bilateral legs, bilateral hips, and bilateral knees during his combat service in Vietnam.  Specifically, he states that the weight of his rucksack, ammunition, and machine gun aggravated the residuals of a polio infection he incurred as a child.  He also indicated that he sprained his ankle in Vietnam, but he did not recall seeking treatment.  

On entrance, the Veteran's lower extremities and feet were noted as normal.  No defects were discovered and the Veteran was considered qualified for military service.  Thus, the Veteran is presumed sound on entrance.  Although the presumption of soundness is rebuttable, the only evidence of record of a pre-existing polio infection are the current statements of the Veteran, his mother, and Dr. Lori Munsie.  The reported history of the pre-service existence of a condition does not constitute a "notation" of the condition but must be considered together with all of the other evidence.  38 C.F.R. § 3.304(b)(1).  In light of the Veteran's normal entrance examination and treatment records that were silent for residuals of a polio infection, the evidence of record does not contain clear and unmistakable evidence that the disease preexisted entrance into service.  Moreover, the Veteran's claimed in-service injuries appear to be incidents separate and distinct from polio.  Accordingly, the Veteran's claims for service connection should be adjudicated on a direct basis.

The Veteran's available service treatment records do not contain evidence of treatment for any of the claimed disabilities.  Even so, in the case of a Veteran who engaged in combat with the enemy, VA shall accept lay testimony as satisfactory evidence of service incurrence, if it is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran's DD-214 documents that that he served in Vietnam and received the Combat Infantry Badge.  As the Veteran's stated experiences of carrying a heavy rucksack and other equipment are consistent with the circumstances, conditions, and hardships of his combat service, and there is no clear and convincing evidence to the contrary, the Board finds that the symptoms of pain in his right ankle, bilateral legs, bilateral hips, and bilateral knees occurred based on his lay statements.

Although an in-service incurrence is established by the evidence, a Veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007). 

VA treatment records reveal diagnoses of a sprained ankle, bursitis of the hips, and degenerative joint disease of the knees, leg length inequality, and right leg neuropathy.  The Veteran has not yet been afforded a VA examination in connection with the claims.  Because the evidence reflects that the Veteran experiences recurrent symptoms of his claimed disabilities, and there is at least an indication that the symptoms are linked to the established in-service symptoms, the Board finds that the claims must be remanded to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It also appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in St. Louis, Missouri.  Records have been obtained through November 2013.  On remand, any additional pertinent treatment records dated since November 2013 should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from the St Louis, Missouri VAMC dated since November 2013.

2.  Thereafter, schedule the Veteran for appropriate VA examination(s) to address the nature and etiology of his claimed right ankle, bilateral leg, bilateral hip, and bilateral knee disabilities.  The examiner(s) must be given full access to the Veteran's complete VA claims file and any electronic files.

All necessary tests and studies should be conducted.  After examining the Veteran, the examiners must identify the Veteran's right ankle, bilateral leg, bilateral hip, and bilateral knee disabilities.

The examiners must then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified right ankle, bilateral leg, bilateral hip, or bilateral knee disabilities had their clinical onset during, or are otherwise related to, the Veteran's active military service, including his complaints of joint and leg pain while serving in combat.

The examiner must be made aware that the Veteran is presumed to have been sound upon entry into active service with regard to his lower extremities and feet.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


